Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach or make obvious the claimed washing machine comprising: a main body; tub; drum; pulsator; a first driving motor; a second driving motor; a first shaft; a first pulley; a first belt; a second shaft; a second pulley; a second belt, wherein a second rotational path of the second belt is located between a first rotational path of the first belt and the tub.
The prior art teaches a washing machine with a tub; drum; pulsator; two pulleys; two motors; two belts; two shafts, but does not appear to teach the second belt rotational path to be between a first rotational path of the first belt and the tub, where the first shaft and belt rotate the pulsator and the second rotates the drum. Instead, it appears that the pulsator is rotated from the same motor shaft as that which rotates the drum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711